FILED
                           NOT FOR PUBLICATION                             JUN 02 2014

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


RAMON A. ANGULO, Jr.,                            No. 12-55736

              Plaintiff - Appellant,             D.C. No. 8:10-cv-00333-AG-AGR

  v.
                                                 MEMORANDUM*
CAROLYN W. COLVIN, Commissioner
of Social Security Administration,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Central District of California
                   Andrew J. Guilford, District Judge, Presiding

                     Argued and Submitted December 3, 2013
                              Pasadena, California

Before: SCHROEDER, NOONAN, and CLIFTON, Circuit Judges.

       Ramon Angulo appeals the district court’s judgment upholding the decision

of the Commissioner of Social Security to deny him Supplemental Security Income

benefits. We affirm the district court’s judgment.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Angulo argues that the ALJ relied improperly on evidence outside the closed

disability period in finding that his statements about his symptoms were not

entirely credible. Angulo’s testimony that he played racquetball and could do a

week’s worth of grocery shopping at a time referred to his activities after the

closed period, and therefore the ALJ should not have relied on it. The ALJ’s other

reasons for rejecting Angulo’s testimony were, however, “specific, clear, and

convincing,” and based on a rational interpretation of the evidence. Lingenfelter v.

Astrue, 504 F.3d 1028, 1036 (9th Cir. 2007) (citations and internal quotation marks

omitted); Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). In particular, the

ALJ could properly rely upon Angulo’s descriptions of his condition and activities

beginning on October 25, 2006, which is when the period of Angulo’s claim

began. Because the ALJ’s credibility determination was still supported by

substantial evidence, it must be affirmed. Carmickle v. Comm’r, 533 F.3d 1155,

1162–63 (9th Cir. 2008).

      Substantial evidence also supported the ALJ’s residual functional capacity

determination that Angulo was capable of performing light or sedentary work, with

certain nonexertional restrictions, limited to nonpublic simple repetitive tasks. The

ALJ adopted in full the determinations of the three state agency doctors who

reviewed Angulo’s records. These determinations were consistent with the


                                          2
opinions of Angulo’s treating physicians and Angulo himself, and thus constitute

“substantial evidence.” Thomas v. Barnhart, 278 F.3d 947, 957 (9th Cir. 2002)

(citation omitted).

      The use of the grids was appropriate. A vocational expert is only required

when there are “significant and sufficiently severe non-exertional limitations not

accounted for in the grid.” Hoopai v. Astrue, 499 F.3d 1071, 1076 (9th Cir. 2007)

(internal quotation marks omitted). Angulo’s postural and environmental

limitations did not significantly limit his ability to do unskilled light or sedentary

work. SSR 83-12; SSR 83-14. Nor did his restriction to nonpublic, simple,

repetitive work. 20 C.F.R. pt. 404, subpt. P, app. 2, § 202.00(b), (g).

      AFFIRMED.




                                            3